Title: From Thomas Jefferson to Benjamin Waterhouse, 25 December 1800
From: Jefferson, Thomas
To: Waterhouse, Benjamin



Sir
Washington Dec. 25. 1800.

I recieved last night, and have read with great satisfaction your pamphlet on the subject of the kine-pox, and pray you to accept [my] thanks for the communication of it. I had before attended to your publications on the subject in the newspapers, and took much interest in the result of the experiments you were making. every friend of humanity must look with pleasure on this discovery, by which one evil the [more] is withdrawn from the condition of man: and contemplating the possibility that future improvements & discoveries, may still more & more lessen the catalogue of evils. in this line of proceeding you deserve well of your [country?] and I pray you to accept my portion of the tribute due you, and [assurances] of the high consideration & respect with which I am Sir
Your most obedt. humble servt

Th: Jefferson

